Citation Nr: 0622814	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-25 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a claimed 
injury to the head with trauma to the brain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
September 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On November 19, 2004, the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In a decision-remand dated in February 2005, the Board 
remanded the issue of entitlement to service connection for 
residuals of a claimed injury to the head with trauma to the 
brain for further development of the evidence.  The case was 
returned to the Board in April 2006. 


FINDING OF FACT

The greater weight of the competent medical evidence of 
record shows that the veteran has no current disability as a 
residual of a head injury or brain trauma.  


CONCLUSION OF LAW

Residuals of a claimed injury to the head with trauma to the 
brain were not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  A letter sent to the veteran in June 
2005 by the VA Appeals Management Center (AMC) in Cleveland, 
Ohio, satisfied the statutory and regulatory duty to notify 
provisions.  The veteran has been afforded a medical 
examination and a medical opinion on the medical issues in 
the case, and there is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  In light of the fact that the veteran and his 
representative have had ample opportunity to present evidence 
and argument in support of the appeal and the fact that in a 
telephone call to VA in March 2005 the veteran stated that he 
has nothing else to submit in support of his claim on appeal, 
the timing of the notice provided to the veteran by the AMC 
was not in any way prejudicial to him.  

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

When organic disease of the nervous system is manifested to a 
compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Analysis.  Service medical records reflect that the veteran 
had back pain after he was hit by a bus in February 1975 and 
that his back pain was worsened by injuries which he 
sustained in parachute jumps in December 1975 and February 
1976.  In a letter dated in May 1976, a private orthopedic 
specialist reported that examination of the veteran resulted 
in diagnoses of low back derangement with radiculopathy and 
"cervical spine injury from history."  The private 
physician stated in this letter to an attorney that the 
veteran's medical history included having sustained injuries 
to his back, right thumb, and head in a motor vehicle 
accident in February 1975.  A Medical Board report completed 
in August 1976 noted that the veteran had been seen by 
numerous physicians for back and lower extremity pain, but 
that no solid diagnosis was made.  Long term treatment 
included bedrest in traction in a hospital.  Neurosurgical 
service at Walter Reed General Hospital diagnosed a 
lumbosacral strain with situational depression.  He was also 
diagnosed with a mixed characterologic disorder.  It was 
determined that he was medically unfit for further military 
service because of the characterologic disorder, low back 
pain and left leg pain, and reactive depression.  He was 
separated from service with severance pay in September 1976.  

A report of a psychological testing conducted by Dr. Thomas 
V. Ryan, a private clinical psychologist, in January 1991 
noted that, neuopsychologically, the veteran presented a 
pattern of test performance that suggested mild to moderate 
right hemisphere cerebral dysfunction.  The examiner stated 
that although the etiology of the veteran's right hemisphere 
dysfunction remained unclear, it was possible that a 
structural neural lesion existed.  

In a letter dated in June 1992, the veteran reported that he 
had been told that he had organic brain damage which he felt 
came from a jump injury in 1975.  The veteran has since 
reported that he sustained head injury in the bus incident in 
February 1975 as well as in parachute jumps.

The record indicates that the veteran underwent a magnetic 
resonance imaging (MRI) of the brain in September 2000, which 
revealed a small arachnoid cyst anterior to the left temporal 
lobe.

In November 2000, Dr. Ryan stated that it was his opinion 
that the arachnoid cyst revealed by the September 2000 MRI 
resulted in the pattern of neuropsychological test results 
which, according to his 1991 report, suggested mild to 
moderate cerebral dysfunction.  

During a clinical visit in March 2002, the veteran reported 
that he suffered a head injury and lost consciousness in 1975 
while parachuting in the military.  The diagnostic impression 
included a history of head injury.

A VA progress note, dated in November 2004, reflects that 
following a mental status examination, the assessment 
included cognitive disorder due to head injury.

In April 2005, a physician examined the veteran for a 
complaint of headaches.  This physician stated that his 
assessment was "52 yo with HAs and left middle fossa 
arachnoid cust [sic] with h/o significant head injuries now 
with worsening HAs" and stated his opinion as follows:  "In 
light of his past head trauma and the fact that middle fossa 
arachnoid cysts are consistent with old subdural hemorrhages 
the most likely diagnosis is acquired arachnoid cyst 
secondary to old head trauma."

In September 2005, the veteran was evaluated by a VA 
specialist in neurology.  This physician reviewed the 
pertinent in-service and post-service medical records 
contained in the veteran's claims file, including reports of 
diagnostic studies of the veteran's brain, and conducted a 
clinical, neurological examination of the veteran.  He noted 
that a VA MRI of the veteran's brain in April 2005 had 
revealed a stable arachnoid cyst in the anterior aspect of 
the left middle cranial fossa, with no mass effect and no 
acute infarct seen.  "Arachnoid" means resembling a 
spider's web.  An "arachnoid cyst" is a fluid-filled cyst 
between the layers of the leptomeninges, lined with arachnoid 
membrane.  The "leptomeninges" are the pia-mater and 
arachnoid considered together as one functional unit; the 
pia-arachnoid.  The "pia mater" is the inner-most of the 
three membranes (meninges) covering the brain and spinal 
cord.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 112, 417, 1292 (28th ed., 1994).

The neurologist reported the following diagnoses:  (1) 
chronic headaches; (2) chronic sinusitis; (3) self-reported 
memory problems not supported by examination, probably 
related to bipolar disease; and (4) arachnoid cyst, left 
temporal lobe, asymptomatic and incidental.  With regard to 
etiology, the examiner stated that the veteran's headaches 
were probably caused by his sinusitis, aggravated by the 
patient's knowledge of a 'cyst' on his brain and other 
psychological factors.  [The veteran is service-connected for 
bipolar disorder].  

In written statements received during the appeal period, the 
veteran has stated that he thinks he has a "brain tumor."  
However, as the examining VA specialist in neurology who 
reviewed his case in September 2005 found, he has no tumor of 
the brain and he in fact has no current residual disability 
of his head or brain due to injury.  The VA examiner stated 
in his report, "apparently, numerous well-meaning health 
care providers have indicated to [the veteran] and nourished 
the notion that he has 'brain damage.'  It may not be 
possible to do much to dislodge these beliefs, but the 
rational approach from this time forward would be to reassure 
him that (1) he does not have 'brain damage' (2) the 'cyst' 
is inconsequential and asymptomatic and (3) the headaches are 
not caused by neurologic disease but more likely by sinusitis 
aggravated by psychiatric trouble."

The VA specialist in neurology who reviewed the veteran's 
pertinent medical records, including the several reports of 
record of VA MRI studies of the veteran's brain, is better 
qualified to interpret magnetic resonance imaging and reports 
of same than is someone who is not a physician with training 
and expertise in neurology, and the VA examining neurologist 
made no finding that the veteran had or now has a lesion in 
or on his brain or anywhere in his cranium.  Therefore, the 
opinion of the health care provider who is the more qualified 
to state a medical opinion (that is, the VA neurologist) must 
be preferred and given greater probative weight than the 
opinion of another health care provider who is less qualified 
to provide an opinion on the medical issues in this case.  
For similar reasons, the Board concludes that the opinion of 
the VA specialist in neurology who examined the veteran in 
September 2005 and reviewed the service medical records and 
post-service medical records, is entitled to greater weight 
than the opinion of the physician who examined the veteran in 
April 2005 for a complaint of headaches.

The neurologist who reviewed the history and examined the 
veteran in September 2005 noted that there was no indication 
in the service medical records following the possible in-
service head injuries that any head injury resulted in any 
more than minor clinical disturbances (e.g. concussion) and 
that although the veteran reported headaches, there was no 
history of seizure, neurologic deficit, or other indication 
that the veteran's brain was damaged.  The neurologist also 
pointed out that while the type of the veteran's arachnoid 
cyst might be related to head injury, this type usually 
cannot be correlated with any particular prior event.  The 
neurologist offered the following opinion:

It is my opinion that it is not likely 
(it is NOT "at least as likely as not") 
that the veteran currently suffers from 
any residual disability from a head 
injury as a result of the February 2, 
1975 bus accident or the parachute jumps 
in December 1975 and February 1976.

The Board concludes that the greater weight of the competent 
medical evidence in this case demonstrates that the veteran 
does not have any current disability of the head or of the 
brain due to an injury to the head or to brain trauma.  The 
arachnoid cyst has not been shown to have been present during 
the veteran's military service or until many years after the 
veteran's release from service, nor is it shown to be related 
to any incident of his military service, including any head 
injury he may have sustained during his service.  The veteran 
is not shown to have any current disability as a residual of 
a head injury or brain trauma.  Thus, there is no basis in 
law or in fact to allow his claim for service connection for 
residuals of a claimed injury to the head with trauma to the 
brain, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for residuals of a claimed injury to the 
head with trauma to the brain is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


